By the Court, Jewett, Chief Judge,
delivered an oral opinion substantially as follows:—This cause originated in a Justice’s Court. The judgment of the justice was reversed by the Common Pleas of Columbia county, and affirmed by the late Supreme Court.
The plaintiff declared in the Justice’s Court on account for services rendered, and an account stated—bill on file." The Defendant did not appear in any stage of the proceedings; a bill of items was presented by the Plaintiff, containing items for work, labor, and services done and performed, and materials furnished, and goods and chattels sold. This bill formed a part of the declaration, and we think that the counsel for the Plaintiff in error is mistaken in the law, that this declaration was not sufficient to sustain the judgment under the proof. We flrink it is; but the Plaintiff in error insists that the proof is insufficient; that the whole admission of Pierce must be taken together, and that taking it together, it does not make out the case of the Plaintiff below. The witness states that he copied the bill from the books of the Plaintiff, and sent it to Defendant. This bill amounted to some §194, and contained credits amounting to about $110, leaving a balance of $84.12 due Plaintiff. A few days afterwards, Defendant called at Plaintiff’s store, and said he wanted to settle; witness showed Defendant the books of Plaintiff, and said he was authorized to settle with him; Defendant said the account was correct, but he had an off-set. Nothing was said by Defendant as to the nature or amount of his off-set; it might have been $40, or it might have been $1; and it was his duty to have exhibited by proof the amount of it, before he could avail himself of it to reduce the Plaintiff’s claim. There was sufficient in the admission to establish the correctness of the Plaintiff’s claim, and that was all the law required. The Defendant did not make out a set-off by saying he had one, and his omission to prove it on the. trial authorized the Plaintiff to recover the whole amount of his bill. We think the Supreme Court were right, and that the judgment must be affirmed.